UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-1371



VERONICA   MOODY    JOHNSON;    CHRISTOPHER   LEE
JOHNSON,

                                              Plaintiffs - Appellants,

           versus


CITY OF CHESAPEAKE, VIRGINIA, A Municipal
Corporation, Itself; CITY COUNCIL OF THE CITY
OF CHESAPEAKE, VIRGINIA, in its official
capacity; WILLIAM E. WARD; DALTON S. EDGE;
JOHN A. COSGROVE; JOHN M. DE TRIQUET; ALAN P.
KRASNOFF; DWIGHT M. PARKER; WILLIAM H. PIERCE;
GENE A. WATERS; DEBBIE RITTER, In their
individual and official capacities as members
of the City Council of the City of Chesapeake,
Virginia; PLANNING COMMISSION OF THE CITY OF
CHESAPEAKE,   VIRGINIA,    In   its   official
capacity; RODNEY L. FOSTER, In his individual
and official capacity as a member of the
Planning Commission of the City of Chesapeake;
CLIFTON D. CABARRAS, In his official capacity
as a member of the Planning Commission of the
City of Chesapeake, Virginia; EDWARD L. HALL,
In his official capacity as a member of the
Planning Commission of the City of Chesapeake,
Virginia; FRANKIE W. CARROLL; BRYAN L.
COLLINS; SANNY S. DAVENPORT; LARRY W. RADFORD;
GLADYS A. WILFORE; THOMAS T. WINBORNE, In
their individual and official capacities as
members of the Planning Commission of the City
of Chesapeake, Virginia,

                                              Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-99-736-2)


Submitted:   October 23, 2002           Decided:   November 7, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Veronica Moody Johnson, Christopher Lee Johnson, Appellants Pro Se.
Thomas Jeffrey Salb, Darlene Paige Bradberry, BREEDEN, SALB,
BEASLEY & DUVALL, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Veronica Moody Johnson and Christopher Lee Johnson appeal the

district court’s orders:   (1) granting the Defendants’ motion to

dismiss in part; and (2) granting the Defendants’ motion for

summary judgment and dismissing their civil action.         We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Johnson v. City

of Chesapeake, No. CA-99-736-2 (E.D. Va. Aug. 10, 2001 & March 11,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3